 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                                    DISTRICT OF NEVADA

 5 UNITED STATES OF AMERICA,                       )
                                                   ) Case No. 2:15-cr-00198-GMN-NJK
 6                  Plaintiff,                     )
                                                   ) ORDER
 7 vs.                                             )
                                                   )
 8 EDWIN FUJINAGA,                                 )
                                                   )
 9                  Defendant.                     )
                                                   )
10

11          Pending before the Court is Defendant Edwin Fujinaga’s motion to compel discovery.

12 Docket No. 96. The Court ORDERS the United States to file a supplement to its response, no later

13 than October 4, 2018, at 12:00 p.m. This supplement shall be filed UNDER SEAL, and shall

14 discuss all good faith efforts the United States has made to obtain the documents Defendant
                                                                  1
15 requests in his motion, including any necessary documentation.

16          IT IS SO ORDERED.

17          DATED: October 3, 2018.

18

19                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23   1
       The Court has not made any determination on the merits of Defendant’s motion, and nothing in
     this order shall be construed as such.
